106 S.E.2d 569 (1959)
249 N.C. 395
STATE
v.
Junior TROUTMAN and Roy Barrett.
No. 149.
Supreme Court of North Carolina.
January 14, 1959.
Malcolm B. Seawell, Rawleigh, Atty. Gen., Claude L. Love, Asst. Atty. Gen., for the State.
Mullen, Holland & Cooke, by Frank P. Cooke, Gastonia, for defendants, appellants.
HIGGINS, Justice.
The defendant Barrett insists the evidence as to him in case No. 1083interfering with an officerwas insufficient to go to the jury and that his motion to dismiss should have been allowed. The sufficiency of the evidence to go to the jury on the assault charge against Barrett and as to both charges against Troutman is not controverted. In testing the sufficiency of the evidence, only that favorable to the State need be considered. State v. Norris, 242 N. C. 47, 86 S.E.2d 916; State v. Ewing, 227 N.C. 535, 42 S.E.2d 676.
The State's evidence disclosed that Officer Ridley, on duty and in uniform, received two complaints and, in consequence thereof, he went to a public place of business on Birch Street in the town of Lowell, about eight o'clock at night. The place was operated by Ben Davis who carried "a small line of canned goods, assorted drinks, and bread." In addition to the defendants, Jerry Warren and Clarence Gibson were present in the Davis store. Warren was drunk. On observing Warren's condition, Officer Ridley sought to place him under arrest for being drunk in a public place. The officer, with Warren in custody, started to the patrol car outside, but the prisoner braced himself against the door facing, and the officer testified, "I couldn't budge him out." As the officer got the prisoner outside and near the patrol car, (the defendants having followed) Troutman said, "Let himlet us have him and we'll take him home." The officer replied, "No, I have brought him this far and had this much trouble with him, I'm going to carry him on. * * * Troutman, Barrett, and Gibson came up to my car * * * Troutman * * * slammed the door * * * Jerry Warren (the prisoner) made a break to get away * * * I was holding him * * * As we went in front of Troutman, he threw his foot up in the pit of my stomach and grabbed me with both hands * * * Warren got aloose and ran * * * They were cussing me there. Roy Barrett and Junior Troutman were cussing about using that damn blackjack."
Officer Ridley called for help over the police car radio. Then followed a fight in which the defendants took the blackjack, pistol, and flashlight from the officer. Barrett, with the blackjack, and Troutman, with the gun, assaulted the officer. "I was helpless, and I was trying to protect my head, and they beat me down to the ground two or three times. * * * They beat me flat on my face on the ground and I was lying there and was knocked out for a little bit * * * I was bleeding severely."
An ambulance carried the officer to the hospital where he remained six days. He had cuts about his head and face, one on the back of his head required 18 stitches and one on his lip required four stitches. He was unable to work for three weeks.
Fairly interpreted, the evidence shows Troutman and Barrett were together in the Davis store, and, together, they followed the officer with his prisoner to the patrol car. Troutman closed the door to prevent the officer from placing his prisoner inside and then kicked the officer and grappled him and forced the release of the prisoner. Then both defendants joined in the assault. The almost instantaneous joinder of Barrett in the assault was sufficient to warrant the jury in finding Barrett was present with Troutman for the purpose and with the intention of aiding, encouraging, and abetting in releasing the prisoner and in preventing the officer from pursuing *572 him after his escape. The court properly submitted the evidence to the jury in Case No. 1083 against Barrett. State v. Burgess, 245 N.C. 304, 96 S.E.2d 54; State v. Kelly, 243 N.C. 177, 90 S.E.2d 241.
The defendant Troutman assigns as error the action of the court in permitting the solicitor to cross-examine him in reference to convictions against him in other criminal cases. The defendant was testifying as a witness in his own behalf. The impeaching questions were relevant and proper as bearing on his credibility as a witness. State v. Howie, 213 N.C. 782, 197 S.E. 611; State v. Maslin, 195 N.C. 537, 143 S.E. 3. The case of State v. Phillips, 240 N.C. 516, 82 S.E.2d 762, cited by the defendant, is in nowise authority for the exclusion of the evidence elicited by the solicitor on cross-examination of Trout-man. In the Phillips case, the questions were based on assumptions, upon implications, and for that reason were properly excluded. However, an entirely different situation was present in this case. The evidence elicited on the cross-examination had bearing on the weight to be given by the jury to the defendant's testimony.
Finally, the defendants assign as error the action of the court in charging the jury that under the indictments in 1086 and 1087 the jury might return one of the following verdicts: (1) Felonious assault; (2) assault with a deadly weapon; (3) assault inflicting serious injury; (4) not guilty. In cases Nos. 1086 and 1087, the State offered evidence sufficient to support a verdict of a felony. However, the defendants had testified, claiming they did not use any weapons; that they fought with their hands only in their own self-defense and to prevent an unlawful arrest. Thus the evidence as to intent to kill, and as to the use of weapons was in conflict. It became the duty of the court, therefore, to instruct the jury as to the verdicts of an assault with a deadly weapon or assault inflicting serious damage. The verdicts of "guilty of an assault wherein serious injury is inflicted," is a sufficient finding of serious damage to remove these cases from the limitations under (b) of G.S. § 14-33 and to permit punishment under (a) of that section; that is, by fine, or imprisonment, or both, in the discretion of the court. State v. Gregory, 223 N.C. 415, 27 S.E.2d 140, and the numerous cases therein cited.
The court's charge covered all essential features of the cases fully and accurately, and in the trial we find
No error.